ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent William B. Simonet, Jr., an attorney who has been suspended from the practice of law since January 30, 1989, has committed professional misconduct warranting public discipline. In the petition, the Director alleges that two women retained respondent to probate the estate of their father in May of 1988; that the respondent falsely informed the women that the estate would have to remain open until the homestead was sold; that because the homestead was not sold until 1990, the estate remained open pursuant to respondent’s advice; that during the time the estate was open, respondent was suspended from the practice of law; that respondent failed to inform the women of his suspension; that respondent falsely informed the women that a claim had been brought against the estate, in order to get the women to place $7,700 in escrow in respondent’s trust account; that the claim was fictitious and that respondent misappropriated the $7,700; that, after the sale of the homestead, respondent had one of the women endorse the check from the sale of the homestead over to him, supposedly for deposit into respondent’s trust account; that respondent then misappropriated this money, more than $36,000, to his own benefit; and that respondent engaged in an elaborate scheme to cover up the misappropriations. In March of 1991, the women discovered respondent’s misconduct. To date, respondent has made no restitution to the estate for the more than $44,000 he has misappropriated.
Along with the petition, the Director filed a stipulation for dispensing with panel proceedings, for filing petition for disciplinary action, and for discipline between the Director and the respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and admitted all of the allegations of the petition, although for the purposes of these disciplinary proceedings only. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is disbarment. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, William B. Si-monet, Jr., hereby is disbarred pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.